480 S.W.2d 622 (1972)
Mrs. Tom L. RITCH et al., Petitioners,
v.
The TARRANT COUNTY HOSPITAL DISTRICT, Respondent.
No. B-3274.
Supreme Court of Texas.
May 24, 1972.
Curtis, Crowder & Mattox, A. Don Crowder, Dallas, for petitioner.
Tim Evans, Asst. Dist. Atty., Fort Worth, for respondent.
PER CURIAM.
In this suit brought by the widow and children of Tom L. Ritch for damages under the Texas Wrongful Death Act, Tex. Rev.Civ.Stat.Ann. art. 4671 et seq., summary judgment was rendered that they take nothing.
The plaintiffs alleged in their petition that Ritch was a paying patient in the intensive care unit of the John Peter Smith Hospital, and that, while he was under the influence of drugs administered by the hospital staff, he fell from his bed due to the negligence of the hospital's staff and employees and died from injuries suffered in the fall. The defendant moved for summary judgment on the ground of governmental immunity. The trial court sustained the motion for summary judgment and ordered that the plaintiffs take nothing against the defendant. The court of civil appeals has affirmed the judgment on the theory of governmental immunity. Tex. Civ.App., 476 S.W.2d 950.
The plaintiffs have not raised the question of the applicability of the Texas Tort Claims Act, Tex.Rev.Civ.Stat.Ann. art. 6252-19, and that question is not before this court. Therefore, we approve the judgment of the court of civil appeals and refuse writ of error, no reversible error, without deciding or considering whether the Tort Claims Act would remove the bar of governmental immunity in the particular fact situation.